 


110 HRES 293 EH: Supporting the goals and ideals highlighted through National Volunteer Week.
U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 293 
In the House of Representatives, U. S., 
 
April 18, 2007 
 
RESOLUTION 
Supporting the goals and ideals highlighted through National Volunteer Week. 
 
 
Whereas National Volunteer Week began in 1974 when President Nixon signed an Executive order establishing the week as an annual celebration of volunteering, and since then, every United States President has signed a proclamation promoting National Volunteer Week;  
Whereas National Volunteer Week will be observed during the week of April 15 through 21, 2007;  
Whereas the National Volunteer Week theme, Inspire By Example, truly reflects the power volunteers have to inspire the people they help and to inspire others to serve;  
Whereas about 61.2 million people volunteered through or for an organization at least once between September 2005 and September 2006, according to a recent survey by the United States Bureau of Labor Statistics, and the proportion of people who volunteered was 26.7 percent, more than a quarter of the total United States population;  
Whereas the estimated dollar value of volunteer time was $18.04 in 2005, according to the latest information provided by Independent Sector, a nonpartisan leadership forum, and the coalition estimates the value of volunteer time for 2005 to be $280 billion;  
Whereas volunteers have contributed to the enhancement and improvement of communities across the United States, especially with respect to the aftermath of the hurricanes on the Gulf Coast; and  
Whereas National Volunteer Week will continue to build awareness of the role that volunteers play in local, national, and international communities, and their commitment and dedication to improving lives, strengthening communities, and fostering civic engagement through service and volunteering: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals highlighted through National Volunteer Week;  
(2)acknowledges the diligent efforts of our major federally funded community service and volunteer programs;  
(3)recognizes with gratitude the contributions of the millions of dedicated and caring individuals who have chosen to serve others through volunteerism; and  
(4)encourages all American people, of any age and background, to seek out opportunities to serve through volunteerism.  
 
Lorraine C. Miller,Clerk. 
